TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED JUNE 4, 2015



                                       NO. 03-11-00420-CV


                                     David Penny, Appellant

                                                  v.

                          El Patio, LLC d/b/a El Patio Motel, Appellee




         APPEAL FROM 119TH DISTRICT COURT OF TOM GREEN COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                     OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court on April 8, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment. Therefore, the Court reverses the district court’s joint and several

award of exemplary damages and remands the issue of exemplary damages to the district court

for its reconsideration. We affirm the remainder of the district court’s judgment. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.